Exhibit 10.12

 

MERGER AGREEMENT

(Purchase of Shares)

between

Sonoran Energy Inc. ("PURCHASER")

and

 Baron Oil AS, ("SELLER")

 

This Merger Agreement, is made as of May 7, 2004 (the "Agreement"), among
Sonoran Energy Inc, a Washington corporation, ("Sonoran " or "Purchaser"), and
Shareholders of Baron Oil AS., a Norwegian Corporation ("Baron" or "Seller").

 

WHEREAS, the parties operate within the same area having complimentary
activities and business strength agreed to create synergies; and




WHEREAS respective Boards of Directors of both the Seller and Purchaser have
approved the terms of this Agreement and of the transactions contemplated
hereby; and

 

WHEREAS, this Agreement provides for the terms of transfer of shares from the
shareholders of Seller to Purchaser in exchange for shares in Purchaser and

 

WHEREAS, the Seller and Purchaser desire to set forth the terms of the agreement
in connection with the transactions provided for herein; and

 

NOW, THEREFORE, in consideration of the promises and representations, warranties
and agreements herein contained, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------




                                                    ARTICLE 1 - DEFINITIONS

 

Definitions. As used herein, the following terms shall have the following
meanings:

 

 "Acquired Assets and Liabilities" has the meaning specified in Section 2.03
hereof.

 

 "Agreement" has the meaning specified in the introductory paragraph above.

 

 "Ancillary Documents" as to any Person means all agreements, releases,
certificates and other documents contemplated by this Agreement to be entered
into or executed by such Person; and where a reference to a Person is made in
conjunction with a reference to "Ancillary Documents," the term shall refer only
to such documents which such Person has entered into or executed.

 

"Assumed Liabilities" means the liabilities which are set forth specifically in
Exhibit A

 

 "Closing" has the meaning specified in Section 3.01 hereof.

 

"Closing Date" has the meaning specified in Section 3.01 hereof.

 

 "Code" means the Internal Revenue Code of 1986, as amended.

 

"Common Stock" means the common stock of Sonoran Energy Inc.

 

"Damages" has the meaning specified in Section 6.02 hereof.

 

"Effective Date" The effective date of this agreement is May 7, 2004 in the
allocation of production runs and offsets.

 

 "Governmental Entity" has the meaning specified in Section 4.02 hereof.

 

"Information Statement" has the meaning specified in the introductory paragraph
above.

 

 "Knowledge" means, with respect to any Person, (i) actual knowledge of such
Person (including the actual knowledge of the officers, directors and key
employees of such Person) and (ii) actual knowledge that could have been
acquired by such Person after making such due inquiry and exercising such due
diligence as a prudent businessperson would have made or exercised in the
management of his or her business affairs in light of the circumstances.

 

"Laws" means all applicable common law and any statute, law, code, ordinance,
regulation, rule, resolution, order, determination, writ, injunction, award





(including, without limitation, any award of any arbitrator), judgments and
decrees applicable to the specified persons or entities and to the businesses
and assets thereof. The laws of the State of California will have overriding
preference.

 

"Merger" means the acquisition of a controlling interest in Baron Oil by
exchanging sufficient shares of Sonoran common stock to obtain a 51% or greater
interest in the outstanding securities of Baron Oil.  Baron Oil will not be
dissolved, but will continue in operation.

 

--------------------------------------------------------------------------------




"Person" means a natural person, corporation, partnership or other business
entity, or any Governmental Entity.

 

"Purchase Price" has the meaning specified in Section 3.02 hereof.

 

"Purchaser" has the meaning specified in the introductory paragraph above.

 

"SEC" means the Securities and Exchange Commission.

 

"Securities Act" means the Securities Act of 1933, as amended.

 

"Seller" has the meaning specified in the introductory paragraph above. This
shall mean the shareholders of Baron oil or upon the election of Seller all or a
part of the proceeds of the purchase can be directed to assignees of Seller.




 

                 ARTICLE 2 – PURCHASED ASSETS AND ASSUMED LIABILITIES

 

            2.01 Purchase and Sale of  Shares.  Subject to the terms and
conditions of this Agreement Purchaser will offer to acquire all outstanding
shares in Seller. Consideration will be in form of shares in Purchaser and the
offer price (exchange rate) are set out in Section 3.02




2.02 Acceptance.  Acceptance of the offer will be irrevocable and will include
all of an accepting shareholder's shares




2.03 Transfer of ownership. Ownership rights in the shares and all shareholders
rights (including options, the rights to vote and to receive dividends will
remain with the accepting shareholder until such time as the purchase by
Purchaser becomes unconditional in every respect.




2.04 Transfer free from charge.  Shares tendered will be acquired on the terms
of the offer, free from charges and encumbrances and together with all rights
attaching thereto




--------------------------------------------------------------------------------





2.05 Assumption of liabilities. Purchaser will as new major shareholder take the
Acquired Assets subject to those liabilities which are associated with the
Acquired Assets, including drilling costs, clean up costs and well closing costs
as set out in Exhibit C.




2.06 Recommendation. The Board of directors and senior management of the Seller
will recommend the offer to the shareholders of Seller.




2.07 Tax exemption. Purchaser understands and agrees that there is a condition
for Seller and shareholders of Seller that tax exemption from the Norwegian
Ministry of Finance is granted on terms acceptable for Seller and Shareholders
of Seller on or before closing.

.




 

ARTICLE 3 – THE CLOSING; PURCHASE PRICE

 

         3.01 Closing. The initial closing of the transaction contemplated by
this Agreement will be [the 30th of April, 2004], with final closing, subject to
Section 2.06, targeted for July 15, 2004 (the "Closing Date"), time being of the
essence. In the event Closing does not occur on the Closing Date, or such other
date as the parties shall mutually agree in writing, this agreement shall become
null and void.




On Closing date all rights to the shares of Seller shall pass on to Purchaser in
return of delivery of the agreed shares in Purchaser in accordance with the
Closing Procedure set out in Exhibit A.  

 

       3.02 Purchase Price. Seller represents that there are 6 208 278 shares of
Baron Oil stock currently issued and outstanding, and an additional number of
options to acquire shares of Baron Oil, issued but unexercised (See Exhibit D,
which is to be negotiated during the 75-day Unwind period). This offer is based
upon an exchange of 3 shares of Sonoran for each share of Baron at the Closing
Date. Therefore, at Closing Date, Purchaser shall purchase all of the Baron Oil
shares for a Price of Eighteen million-six hundred and twenty-fourthousand-eight
houndred and thirty four Shares (18,624 834) of Sonoran Energy common stock,
plus the assumption of up to 100% of the Exhibit D additional potential options.
The options will be transferred to Purchaser upon acceptance of the Offer if
unexercised, see Section 3.03. The Purchase Price shall be settled by delivering
the required number of stock in Purchaser (i.e. Sonoran Energy,symbol "SNRN")
upon Closing Date.




3.03 Exercise of options. Shareholders in Seller may




            a)

            Up to the date when accepting the offer from Purchaser, upon payment
of the  option consideration exercise their options to acquire shares of Seller
increasing the number of shares to be exchanged in accordance with Section 3.02




--------------------------------------------------------------------------------





b)

Transfer the right to exercise options as part of the acceptance of the offer
from Purchaser (i.e. no extra compensation for unexercised options)




c)

Continue as minority shareholder in Seller after the merger (i.e. not accepting
the offer) and retain the right to exercise the options until the expiration of
the relevant option program.




3.04 Sonoran Shares. Shares in Purchaser will be issued and in Seller be
acquired  providing a suitable mechanism under required Norwegian and American
law by which the intended purchase of all outstanding shares can be accomplished
in an efficient and cost-effective manner. Shares issued in Purchaser
representing the Purchase price shall have ordinary voting rights and Purchaser
shall continue to be listed or qualified to be traded on Over-the-Counter
Bulletin Board or an equivalent stock exchange herinafter referred to as "common
stocks" . Trading in the shares issued as consideration pursuant to this
agreement will for an initial period be limited. After a period of 180 days
calculated from the Closing Date those shares of common stock can be registered
to become free trading upon demand therefor by shareholders accepting the offer.




          3.05 Additional Funding. It is further agreed that Purchaser will
provide an additional commitment of $20,000,000 dollars, for the purposes of
developing existing projects of Seller. This funding shall be allocated per
project, based upon mutual agreement, and the availability of this funding will
be demonstrated to Baron within 30 days of Closing. If not so demonstrated, the
shareholders in Seller having accepted the offer may withdraw from this
agreement having their shares in Seller in return for delivery of the number of
shares received in accordance with sub-article 3.02.

 

         3.06 Unwind Period. Either Seller or Purchaser, may until Closing Date
decide not to complete , for any of the following reasons:

 

       a)             Designated Oil Fields  to be available to Seller are not
available in the time period, at the cost previously negotiated and containing
the approximate reserves represented; or

 

       b)             Financing by Purchaser is not demonstrable for undertaking
certain acquisitions or drilling programs to be identified within the first 35
days following the initial closing of this agreement. Purchaser will demonstrate
to Sellers that sufficient funding is available for the purchase requirements
associated with certain fields, estimated to be in the range of $36,000,000, and
that approximately $20,000,000 would be available for development of fields.




       c)

Purchaser having received valid acceptances representing less than in excess of
[80 %] of the issued shares of Seller.




       d)

The Ministry of Finance not having granted tax exemption as set out in Section
2.06

 

--------------------------------------------------------------------------------





            3.08 Post merger cooperation. The Purchaser and Seller post merger,
shall exert all efforts to increase the probability of closing successful
acquisition opportunities of oil and gas fields within the Caspian and Middle
East regions.




3.09 Observers to the Board of Directors. Seller and Purchaser shall from the
date of signing of this agreement have the right to be represented in each
other's board meetings with one observer.




3.10 Representation to the Board of Directors. Both Seller and Purchaser agree
that it post merger will be in both parties interests having Seller/the
shareholders of Seller represented on the Board of Directors of Purchaser. It is
therefore the expressed intention of the parties to make the necessary
arrangements to propose to the general meeting of Purchaser to elect new members
to the Board of Director of Purchaser reflecting the shareholders situation post
merger. The parties agree to forward such proposal on or immediately following
Closing Date.

 




ARTICLE 4 - REPRESENTATIONS AND WARRANTIES

OF SELLER

 

Seller hereby represents and warrants to Purchaser as follows:

 

            4.01 Organization, Good Standing and Foreign Qualification. Seller
is a corporation duly incorporated and validly existing and in good standing
under the laws of the Kingdom  of Norway.

 

            4.02 Authority Relative to Agreements. Seller has the requisite
corporate power and authority to enter into this Agreement and all Ancillary
Documents, and to carry out their obligations hereunder and thereunder. The
execution and delivery of this Agreement and each Ancillary Document, and the
consummation of the transactions provided for herein and therein, have been duly
authorized by the unanimous consent of the Board of Directors of Seller or an
authorized Committee thereof, and does not violate any provision of the
respective Certificates of Incorporation or Bylaws of Baron. The execution by
Seller of this Agreement and each Ancillary Document, and the consummation of
the transactions provided for hereby and thereby, will not conflict with or
effect a breach, violation, default, or cause an event of default, under any
mortgage, lease, or other material agreement or instrument, or any statute,
regulation, order, judgment or decree to which Seller is a party or by which it
is bound, or any law or governmental regulation applicable to Seller, or require
the consent of any Person (other than the parties to this Agreement). Without
limiting the generality of the foregoing, no notices, reports or other filings
are required to be made by Seller with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Seller from, any
government or governmental, regulatory or administrative authority or agency,
domestic or foreign (each, a "Governmental Entity"), in connection with the
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated by this Agreement and the Ancillary
Documents. This Agreement and the Ancillary Documents constitute legal, valid
and binding obligations of Seller, enforceable in accordance with their terms,
except as enforcement thereof may be limited by applicable bankruptcy,
reorganization, insolvency, moratorium or other laws affecting rights of
creditors generally and general principles of equity, whether applied at law or
in equity.

 

     

4.03  Tax Matters. To the best Knowledge of Seller, Seller has duly and timely
filed all tax returns and reports required to be filed by Seller prior to
Closing, except to the extent that any failure or alleged failure to file any
Tax return or report would not have a material adverse effect on Seller or the
Acquired Assets. All of Sellers' tax returns and reports are true and complete
in all material respects.

 

     

4.04. Litigation. Seller represents that there is no prosecution, suit, action,
arbitration proceeding or governmental proceeding pending, or to the best
Knowledge of Seller, materially threatened, against or affecting Seller or the
transactions contemplated by this Agreement. Except as set forth in this
agreement to the best Knowledge of Seller, there is not outstanding against
Seller any decision, judgment, decree, injunction, rule or order of any court,
arbitrator or Governmental Entity and no material prosecution of Seller as
Defendant.

 

     

4.05.Brokers. Purchaser shall not have any obligation or liability to pay any
fee or other compensation to any Person engaged by Seller in connection with
this Agreement and the transactions contemplated hereby.

 

     

4.06. True Copies.   All copies of documents delivered or made available to
Purchaser in connection with this Agreement are true and correct copies of the
originals thereof.

 

     

4.07. Compliance with Law. Seller is in material compliance with all federal,
state and local laws, regulations and ordinances applicable to its business and
operations.

 

--------------------------------------------------------------------------------

 

ARTICLE 5 - REPRESENTATIONS AND WARRANTIES OF PURCHASER




Purchaser hereby represents and warrants to Seller as follows:

 

            5.01 Organization, Good Standing and Foreign Qualification.
Purchaser is a corporation duly incorporated and validly existing and in good
standing under the laws of the State of Washington and is duly qualified and in
good standing as a foreign corporation in each jurisdiction where the failure to
be so qualified would have a material adverse effect on Purchaser.

 

            5.02 Capitalization and Financial Resources. Purchaser has the
necessary capitalization and financial resources to fulfil its commitments set
forth in this Agreement , including but not limited to fulfilling the Purchase
Price obligations set forth herein.

 

5.03 Authority Relative to Agreements. Purchaser has  the requisite corporate
power and authority to enter into this Agreement and all Ancillary Documents,
and to carry out their obligations hereunder and thereunder. The execution and
delivery of this Agreement and each Ancillary Document, and the consummation of
the transactions provided for herein and therein, have been duly authorized by
the unanimous consent of the Board of Directors of Purchaser or an authorized
Committee thereof, and does not violate any provision of the respective
Certificates of Incorporation or Bylaws of Baron. The execution by Purchaser of
this Agreement and each Ancillary Document, and the consummation of the
transactions provided for hereby and thereby, will not conflict with or effect a
breach, violation, default, or cause an event of default, under any mortgage,
lease, or other material agreement or instrument, or any statute, regulation,
order, judgment or decree to which Purchaser is a party or by which it is bound,
or any law or governmental regulation applicable to Purchaser, or require the
consent of any Person (other than the parties to this Agreement). Without
limiting the generality of the foregoing, no notices, reports or other filings
are required to be made by Purchaser with, nor are any consents, registrations,
approvals, permits or authorizations required to be obtained by Purchaser from,
any government or governmental, regulatory or administrative authority or
agency, domestic or foreign (each, a "Governmental Entity"), in connection with
the execution and delivery of this Agreement by Purchaser and the consummation
by Purchaser of the transactions contemplated by this Agreement and the
Ancillary Documents. This Agreement and the Ancillary Documents constitute
legal, valid and binding obligations of Purchaser, enforceable in accordance
with their terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium or other laws affecting
rights of creditors generally and general principles of equity, whether applied
at law or in equity.

 

     

5.04 Tax Matters. To the best Knowledge of Purchaser, Purchaser has duly and
timely filed all tax returns and reports required to be filed by Purchaser prior
to Closing, except to the extent that any failure or alleged failure to file any
Tax return or report would not have a material adverse effect on Purchaser or
the Acquired Assets. All of Purchasers' tax returns and reports are true and
complete in all material respects.

 

     

5.05. Litigation. Purchaser represents that there is no prosecution, suit,
action, arbitration proceeding or governmental proceeding pending, or to the
best Knowledge of Purchaser, materially threatened, against or affecting
Purchaser or the transactions contemplated by this Agreement. Except as set
forth in this agreement to the best Knowledge of Purchaser, there is not
outstanding against Purchaser any decision, judgment, decree, injunction, rule
or order of any court, arbitrator or Governmental Entity and no material
prosecution of Purchaser as Defendant.

 

     

5.06. Brokers. Purchaser shall not have any obligation or liability to pay any
fee or other compensation to any Person engaged by Purchaser in connection with
this Agreement and the transactions contemplated hereby.

 

     

5.07. True Copies. All copies of documents delivered or made available to
Purchaser in connection with this Agreement are true and correct copies of the
originals thereof.




     

5.08. Compliance with Law. Purchaser is in material compliance with all federal,
state and local laws, regulations and ordinances applicable to its business and
operations.

 

--------------------------------------------------------------------------------




 

ARTICLE 6 - SURVIVAL OF REPRESENTATIONS AND WARRANTIES;

     INDEMNIFICATION

 

6.01.  Survival of Representations and Warranties of the Parties. Except as
provided in Section 6.02 and the tax obligations set forth herein, all
representations and warranties made by any party hereto contained in this
Agreement or in any Ancillary Document, and the indemnification obligations of
each party hereto with respect to representations and warranties, shall survive
for a period ending two years following the Closing Date. Notwithstanding the
foregoing, the representations and warranties relating to Section 4.03 hereof,
and the indemnity obligations with respect to such representations and
warranties, shall remain operative and in full force and effect until the
expiration of the applicable statute of limitations.

 

6.02. Indemnification by Purchaser. Prior to closing, Purchaser does not agree
to indemnify and hold Seller and its shareholders harmless from and against all
damages, losses, liabilities, deficiencies, costs and/or expenses (including all
reasonable legal fees, expenses and other out-of-pocket costs) (collectively,
"Damages") resulting from, arising out of or in connection with or related to
the Assumed Liabilities whether or not any such Damages are in connection with
any action, suit, proceeding, demand or judgment of a third party (including
Governmental Entities).




 

ARTICLE 7 – CONDITIONS TO THE CLOSING

 

7.01.  Condition to Obligations of Purchaser. The obligations of Purchaser to
close the transactions contemplated hereby on Closing Date are subject to the
satisfaction of the terms set out in Section 3.04 and the following condition:

 

Purchaser shall have the right to conduct such inspections and investigations of
Seller's business and operations, as Purchaser deems necessary. In the event
Purchaser, in its sole discretion, determines that the purchase contemplated
herein is not in its best interests, Purchaser shall have the right to cancel
this agreement and upon a return by Seller of the Earnest Money this agreement
shall be null and void.

 

It is agreed that Seller shall deliver clear title to the oil and gas leases,
that a copy of the title report will be provided as part of this agreement, that
Purchaser has the right to cancel the transaction in the event title is not
clear and or title insurance can not be obtained. It is agreed that Seller will
provide to Purchaser all log reports, geological reports, production runs and
other information necessary to the operation of the field.

 

--------------------------------------------------------------------------------





Seller shall deliver to Purchaser an income and expense statement which reflects
the production, expenses and operations for the past 90 days of operation.

 

7.02. Condition to Obligations of Seller. The obligations of Seller to close the
transactions contemplated hereby on Closing Date are subject to the satisfaction
of the terms set out in Section 3.04 and the following condition:

 

Seller shall have the right to conduct such inspections and investigations of
Purchaser's business and operations, as Sellers deems necessary. In the event
Seller, in its sole discretion, determines that the purchase contemplated herein
is not in its or its shareholders best interests, Seller shall have the right to
cancel this agreement and upon a return by Purchaser of the Earnest Money this
agreement shall be null and void.

 

Purchaser shall deliver to Seller an income and expense statement which reflects
the production, expenses and operations for the past 90 days of operation.

 

 ARTICLE 8 - THE CLOSING

 

At the Closing, the parties shall deliver the documents and instruments and take
the actions set out in Exhibit A:




8.01.         Closing .  Seller's individual shareholders shall deliver to
Purchaser an Assignment of Interest as it relates to their shares or the actual
share certificates themselves, constituting all of the shares intended to be
exchanged for shares of Purchaser, conveyed in recordable form for the transfer
agency of Baron Oil.




8.02.         Assignment of Interest. Sellers will deliver such duly executed
transfer documents as shall be appropriate to convey, transfer and assign to and
to vest in Purchaser the rights, title and interest in and to the shares being
exchanged of Baron Oil.




 

ARTICLE 9 – ADDITIONAL AGREEMENTS

 

9.01. Agreements As to Tax Matters. The parties to this Agreement will cooperate
fully with each other, in connection with the preparation, signing and filing of
tax returns and in any administrative, judicial or other proceeding involving
taxes relating to the Acquired Assets.




9.02. Post-Closing Documents. The parties hereto will cooperate with one another
after Closing and, without any further consideration, will execute and deliver
such other documents as shall be reasonably required after the Closing to
transfer title to the Acquired Assets to Purchaser and to take any other action
necessary to carry out the intent and purposes of this Agreement.

 

9.03.Notice. Each party shall notify the others of any claim, demand, action,
suit or proceeding relating to or arising in connection with, the Acquired
Assets as soon as practicable after learning of such claim, demand, action,
suit, or proceeding.

 

--------------------------------------------------------------------------------

 

 

ARTICLE 10 - GENERAL PROVISIONS

 

10.01. Expenses. Each party shall pay its own expenses (including legal and
accounting costs and expenses) in connection with the negotiation, preparation
and consummation of this Agreement and the Ancillary Documents, and the
transactions contemplated hereby and thereby.

 

10.02. Governing Law; Waiver of Jury Trial. All questions concerning the
construction, interpretation and validity of this Agreement shall be governed by
and construed and enforced in accordance with the  laws of the Kingdom of
Norway. [Normally these transactions are governed by Norwegian Law due to the
transaction taking place in Norway concerning shareholders in a Norwegian
Company, some mandatory Norwegian laws will also apply].

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH ARBITRATION RULES TO APPLY, THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY ARBITRATION. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL FOR ORDINARY COURTS, INCLUDED TRIAL BY JURY  IN ANY
ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER THIS AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

10.03.  Submission to Arbitration. Any dispute, controversy or claim  with
respect to this Agreement or the other Ancillary Documents, or the breach,
termination or invalidity thereof, shall be finally settled by arbitration in
accordance with the Arbitration Rules of the Arbitration Institute of the Oslo
Chambers of Commerce. The Arbitration Tribunal shall always consist of three
arbitrators. In case of more than one party occurring on the same side in any
dispute such parties shall appoint one arbitrator together. The place of
arbitration shall be Oslo and the language to be used in the proceedings shall
be English.Stavanger

10.04. Headings. Article and Section headings used in this Agreement are for
convenience only and shall not affect the meaning or construction of this
Agreement.

10.05. Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given if delivered personally or mailed by certified
mail (return receipt requested) to the parties at the following address (or at
such other address for a party as shall be specified by like notice), or if sent
by telecopy to the parties at the following telecopy numbers;

--------------------------------------------------------------------------------

 

10.06 Parties in Interest. All the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the successors
of Sellers and Purchaser.

10.07. Final Agreement; Entire Agreement. This Agreement, including any
agreements set forth as an annex to any this Agreement, is the final agreement
between the parties and constitutes the entire agreement between the parties
hereto and supersedes all prior agreements and understandings, both written and
oral, whether signed or unsigned, with respect to the subject matter hereof.

10.08. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be considered an original, but all of which together shall
constitute the same instrument.

10.09. Preparation of Agreement. Purchaser prepared this Agreement and the
Ancillary Agreements solely on its behalf. Each party to this Agreement
acknowledges that: (i) the party had the advice of, or sufficient opportunity to
obtain the advice of, legal counsel separate and independent of legal counsel
for any other party hereto; (ii) the terms of the transactions contemplated by
this Agreement are fair and reasonable to such party; and (iii) such party has
voluntarily entered into the transactions contemplated by this Agreement without
duress or coercion.

IN WITNESS WHEREOF, the parties have duly executed this stock purchase agreement
as of the date first written above.

SONORAN ENERGY INC

By:  /Peter Ostenfeld Rosenthal/

Peter Ostenfeld Rosenthal

Title: President




BARON OIL AS

By: /Ole Bennaes/

Ole Bennaes

Title: Chairman

--------------------------------------------------------------------------------

Exhibit A

Closing Procedure

(completed)

--------------------------------------------------------------------------------

 

Exhibit B

Recommendation from the Board of Directors to the shareholders of Baron Oil

 

--------------------------------------------------------------------------------

Exhibit C

Assets

 This is a complete list of all assets, which are being conveyed as part of this
agreement.

The assets being included shall include all working interests which are held in
oil and gas properties which are included herein. Included within this agreement
are all future rights of drilling and production for those oil and gas interests
and leases.

The assets shall also include the assignment of the oil and gas lease, a copy of
which is included herein. This assignment shall be in recordable form, and
recorded upon the close of escrow.

The purchase shall include all assets of the company, contracts, rights to
drill, operations, including those operations of all subsidiaries and other
intangible assets.

--------------------------------------------------------------------------------

 

Exhibit D



List of Baron Oil Option Holders and Amounts: None remaining

--------------------------------------------------------------------------------




Exhibit E

Legal Description of the property

 

--------------------------------------------------------------------------------

 

 






